Case 1:16-cv-09517-LAK Document 302-4 Filed 04/09/20 Page 1 of 3




                Exhibit D
                 Case 1:16-cv-09517-LAK Document 302-4 Filed 04/09/20 Page 2 of 3


                                                                                       Brian Brook <brian@brook-law.com>



RE: Call
David Slossberg <DSlossberg@hssklaw.com>                                                         Thu, Apr 9, 2020 at 10:37 AM
To: Brian Brook <brian@brook-law.com>


 Brian:

 With regard to your email below, my client, Eber-CT, has advised me that it has no interest in John Slocum returning to
 the company as an employee or in any other capacity. As you know, John breached his employment agreement with the
 company. The company intends to pursue its remedies against John to the fullest extent possible. Best,

 David




 From: Brian Brook <brian@brook-law.com>
 Sent: Tuesday, April 7, 2020 7:25 PM
 To: David Slossberg <DSlossberg@hssklaw.com>
 Subject: Call



 David,



 I left you a vm earlier. It is important that we speak when you can. I'd like to see if I cannot help to broker/mediate a
 resolution to your matter with John Slocum given Lester's unfortunate passing. The Eber-CT company needs a
 relationship person in there now more than ever, and we both know that Wendy isn't that person. Since you represent just
 the company and not either of the Ebers personally, I'm hopefully that, consistent with that role, you might be the person
 to talk to.



 I'm planning to speak with Marc Zaken tomorrow at 11, since I want him to know what I'm thinking about doing since,
 unlike my prior discussion with John Slocum, I don't think it would be appropriate for me to reach out to him, even in a
 mediation-esque capacity, since this one would involve some discussion of your matter where he is represented by
 counsel (conflicted those Marc may be). And I'm afraid that, given your subpoena, John Slocum was almost certainly
 instructed not to speak with Dan Kleeberg again.



 It takes two to tango, but I'm a pretty good intermediary and my interests are aligned with everyone except for CDI. That
 said, perhaps given the current environment, CDI isn't as interested in picking up the tab for John Slocum's legal bills and
 eventual salary as it used to be. Only one way for us to find out.



 I hope you're staying safe and relatively sane, all things considered.



 --

 Brian Brook

 Brook & Associates, PLLC

 100 Church St. Fl. 8
                    Case 1:16-cv-09517-LAK Document 302-4 Filed 04/09/20 Page 3 of 3
New York, NY 10007

(212) 256-1957



This email is intended only for the use of the party to which it is addressed and may contain information that is privileged, confidential, or protected by law. If
you are not the intended recipient you are hereby notified that any unauthorized dissemination, copying or distribution of this email or its contents is strictly
prohibited. If you have received this message in error, please notify us immediately by replying to the message and deleting it from your computer.
